EXHIBIT 10.3
CONSENT AND ASSUMPTION AGREEMENT
          THIS CONSENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated to be
effective as of December 31, 2008, by and between BOB EVANS FARMS, INC., an Ohio
corporation (“Bob Evans”), successor by merger to BEF Holding Co., Inc., a
Delaware corporation (the “Existing Borrower”), and JPMorgan Chase Bank, N.A.
(“Bank”).
W I T N E S S E T H:
          WHEREAS, Existing Borrower has executed and delivered to Bank a Line
of Credit Note dated September 30, 2008 in the aggregate principal amount of
$30,000,000 (the “Note”), which Note is guaranteed by a Continuing Guaranty
dated September 30, 2008 by Bob Evans Farms, Inc., a Delaware corporation, and
by Continuing Guaranty dated September 30, 2008 by Mimi’s Café, LLC, a Delaware
limited liability company (each a “Guaranty”, and collectively with the Note,
the “Loan Documents”).
          WHEREAS, concurrently with the execution of this Agreement, Existing
Borrower and certain of its subsidiaries, including Bob Evans, will undergo a
reorganization whereby the Existing Borrower will be merged with and into its
wholly-owned subsidiary, Bob Evans (the “Reorganization”);
          WHEREAS, Bob Evans has requested that Bank consent to the
Reorganization and waive any default or event of default resulting from the
Reorganization under the Loan Documents;
          WHEREAS, in connection with the Reorganization, Bob Evans, as
successor to Existing Borrower, will become the “Borrower” under the Note and
will assume all obligations thereunder;
          WHEREAS, Bob Evans wishes to acknowledge and confirm that the
obligations, liabilities and indebtedness of the Existing Borrower under the
Note continue in full force and effect, unimpaired and undischarged, as provided
herein;
          NOW, THEREFORE, in consideration of the premises, the parties hereto
hereby agree as follows:
          1. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings assigned to them in the Note.
          2. Bank hereby consents to the transactions contemplated by the
Reorganization and waives any defaults or events of default which may have
resulted from the Reorganization under the Loan Documents.
          3. Bob Evans, as successor by merger to the Existing Borrower, hereby
acknowledges that (i) it has received and reviewed copies of the Loan Documents
and shall assume and agree to perform all covenants, agreements, rights,
obligations and liabilities of the





--------------------------------------------------------------------------------



 



Existing Borrower under the Note from and after the date hereof, and (ii) all of
its obligations, liabilities and indebtedness under the Note shall remain in
full force and effect on a continuous basis after giving effect to the
Reorganization and this Agreement.
          4. Bob Evans represents and warrants: (i) that the representations and
warranties contained in the Note as they relate to Bob Evans, as the Borrower,
are true and correct on the date hereof; (ii) that there are no defenses,
offsets or counterclaims to the Note; and (iii) that there are no defaults by
the Existing Borrower under the provisions of the Note.
          5. From and after the date hereof, all references in the Note to the
defined term “Borrower” shall be deemed references to Bob Evans.
          6. This Agreement: (i) shall be governed by, and construed and
interpreted in accordance with, the law of the State of Ohio; and (ii) embodies
the entire agreement and understanding between Bob Evans and the Bank relating
to its subject matter.
          7. This Agreement may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            BOB EVANS FARMS, INC., an Ohio corporation
      By:   /s/ Tod P. Spornhauer       Name:   Tod P. Spornhauer       
Title:   Senior Vice President - Finance,
Controller, Assistant Treasurer and Assistant Secretary       JPMORGAN CHASE
BANK, N.A.
      By:   /s/ Glen M. Bluemel       Name:   Glen M. Bluemel        Title:  
Vice President     

Signature Page to Consent and Assumption Agreement





--------------------------------------------------------------------------------



 



REAFFIRMATION OF GUARANTY
     Bob Evans Farms, Inc., a Delaware corporation (“Guarantor”), hereby:
(i) consents to the execution of the Consent and Assumption Agreement, dated
December ___, 2008 (“Assumption Agreement”), by and between Bob Evans Farms,
Inc., an Ohio corporation, and JPMorgan Chase Bank, N.A. (“Bank”), (ii) ratifies
and reaffirms the Continuing Guaranty, dated September 30, 2008 (the
“Guaranty”), made by Guarantor in favor of Bank, (iii) acknowledges and agrees
that Guarantor is not released from its obligations under the Guaranty by reason
of the Assumption Agreement; (iv) represents and warrants that there are no
defenses, offsets or counterclaims to the Guaranty; and (v) represents and
warrants that there are no defaults by the Guarantor under the provisions of the
Guaranty.
     This Reaffirmation of Guaranty shall not be construed, by implication or
otherwise, as imposing any requirement that Bank notify or seek the consent of
Guarantor relative to any past or future extension of credit, or modification,
extension or other action with respect thereto, in order for any such extension
of credit or modification, extension or other action with respect thereto to be
subject to the Guaranty, it being expressly acknowledged and reaffirmed that
Guarantor has under the Guaranty consented, among others things, to
modifications, extensions and other actions with respect thereto without any
notice thereof or further consent thereto.

            BOB EVANS FARMS, INC., a Delaware
                corporation
      By:   /s/ Tod P. Spornhauer       Name:   Tod P. Spornhauer       
Title:   Senior Vice President - Finance,
Controller, Assistant Treasurer and Assistant Secretary  





--------------------------------------------------------------------------------



 



         

REAFFIRMATION OF GUARANTY
     Mimi’s Café, LLC, a Delaware limited liability company (“Guarantor”),
hereby: (i) consents to the execution of the Consent and Assumption Agreement,
dated December ___, 2008 (“Assumption Agreement”), by and between Bob Evans
Farms, Inc., an Ohio corporation, and JPMorgan Chase Bank, N.A. (“Bank”),
(ii) ratifies and reaffirms the Continuing Guaranty, dated September 30, 2008
(the “Guaranty”), made by Guarantor in favor of Bank, (iii) acknowledges and
agrees that Guarantor is not released from its obligations under the Guaranty by
reason of the Assumption Agreement; (iv) represents and warrants that there are
no defenses, offsets or counterclaims to the Guaranty; and (v) represents and
warrants that there are no defaults by the Guarantor under the provisions of the
Guaranty.
     This Reaffirmation of Guaranty shall not be construed, by implication or
otherwise, as imposing any requirement that Bank notify or seek the consent of
Guarantor relative to any past or future extension of credit, or modification,
extension or other action with respect thereto, in order for any such extension
of credit or modification, extension or other action with respect thereto to be
subject to the Guaranty, it being expressly acknowledged and reaffirmed that
Guarantor has under the Guaranty consented, among others things, to
modifications, extensions and other actions with respect thereto without any
notice thereof or further consent thereto.

            MIMI’S CAFÉ, LLC, a Delaware
          limited liability company
      By:   /s/ Tod P. Spornhauer       Name:   Tod P. Spornhauer       
Title:   Manager, Assistant Treasurer and Assistant Secretary    

